Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I (claim 3), species A (water), species b (adhesive force of the liquid-absorbent resin) in the reply filed on 10/29/21 is acknowledged.
Claims 4-7, 9, and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 2014/0292913 A1) in view of Toyama (JP 2012-192664 A).
Regarding claim 1, Higuchi discloses a liquid absorber comprising: 
a case having an opening (inherent in Fig. 2 and paras 36-52); 
a first liquid absorption member stored in the case (210 that is next to a longer 220, fig. 1A, para 37), the first liquid absorption member being a member that absorbs a portion of a liquid (see para 37); and 

the first liquid absorption member and the second liquid absorption member include fiber substrates (see paras 40-41) and a liquid-absorbent resin (Higuchi does not appear to disclose this liquid-absorbent resin limitation.  However, Toyama discloses this.  See below.), the liquid-absorbent resin being liquid-absorbent resin particles (Higuchi does not appear to disclose this liquid-absorbent resin limitation.  However, Toyama discloses this.  See below.), 
the first liquid absorption member includes a first bonded portion in which at least some of the fiber substrates are bonded to one another (the surface 202 at the “bottom” of 210, figs. 1A and 2, para 36), the first bonded portion being disposed in a surface of the first liquid absorption member, the surface being closer to the second liquid absorption member than is another surface of the first liquid absorption member (inherent in fig. 1), and 
the second liquid absorption member includes a second bonded portion in which at least some of the fiber substrates are bonded to one another (200B, fig. 1A, para 36), the second bonded portion being disposed in a surface of the second liquid absorption member (200B, fig. 1A), the surface being closer to the opening than is another surface of the second liquid absorption member (see figs. 1A and 2).
Higuchi does not appear to disclose the following italicized portions: the first liquid absorption member and the second liquid absorption member include fiber substrates and a liquid-absorbent resin, the liquid-absorbent resin being liquid-absorbent resin particles.
However, Higuchi, as modified by Toyama, would disclose the italicized portions: the first liquid absorption member and the second liquid absorption member include fiber substrates and a liquid-absorbent resin, the liquid-absorbent resin being liquid-absorbent resin particles (Toyama teaches water absorbent resin [22 can be made of a water-absorbent resin].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi with the teachings of Toyama, for the purpose of improving the absorbability of the absorption member.
Regarding claim 2, Higuchi, as modified by Toyama, further discloses the liquid absorber according to claim 1, wherein in the first bonded portion, the at least some of the fiber substrates are bonded to one another with at least one of a bonding force of a water-soluble adhesive (Inherent in Higuchi’s Ink D, Fig. 2, which can be water-based.  See para 127.) and an adhesive force of the liquid-absorbent resin (Inherent in Toyama’s water absorbent resin 22.), and in the second bonded portion, the at least some of the fiber substrates are bonded to one another with the at least one of a bonding force of a water-soluble adhesive (Inherent in Higuchi’s Ink D, Fig. 2, which can be water-based.  See para 127.) and an adhesive force of the liquid-absorbent resin (Inherent in Toyama’s water absorbent resin 22.).
Regarding claim 8, Higuchi discloses a liquid absorber comprising: 

a liquid absorption member stored in the case (200, figs. 1A and 2 and para 37), the liquid absorption member being a member that absorbs at least a portion of a liquid (see fig. 2), the liquid absorption member including fiber substrates (see paras 40-41) and a liquid-absorbent resin, the liquid-absorbent resin being liquid-absorbent resin particles (Higuchi does not appear to disclose this liquid-absorbent resin limitation.  However, Toyama discloses this.  See below.), wherein 
the liquid absorption member includes a first portion (surface 202, figs. 1A and 2, para 36) and a second portion (surface 201, figs. 1A and 2, para 36), 
in the first portion, at least some of the fiber substrates are bonded to one another (see para 36), and 
in the second portion, at least some of the fiber substrates are unbonded to one another (see para 36).
Higuchi does not appear to disclose the following italicized portions: …the liquid absorption member including fiber substrates and a liquid-absorbent resin, the liquid-absorbent resin being liquid-absorbent resin particles….
However, Higuchi, as modified by Toyama, would disclose the italicized portions: …the liquid absorption member including fiber substrates and a liquid-absorbent resin, the liquid-absorbent resin being liquid-absorbent resin particles (Toyama teaches water absorbent resin [22 can be made of a water-absorbent resin].)….

Regarding claim 10, Higuchi discloses a method for producing a liquid absorber (200, fig. 1A), the method comprising: storing a first liquid absorption member (210 that is next to a longer 220, fig. 1A, para 37) in a case having an opening (170, fig. 2), the first liquid absorption member being a member that absorbs a portion of a liquid (see para 37), the first liquid absorption member including fiber substrates (see paras 40-41) and a liquid-absorbent resin (Higuchi does not appear to disclose this liquid-absorbent resin limitation.  However, Toyama discloses this.  See below.); 
applying one of water and a water-soluble adhesive solution to a surface of the first liquid absorption member from a side of the opening (Ink D, Fig. 2, can be water-based.  See para 127.); 
storing a second liquid absorption member in the case (the longer 220, fig. 1A, para 37), the second liquid absorption member being positioned closer to the opening than is the first liquid absorption member (see figs. 1A and 2), the second liquid absorption member being a member that absorbs a portion of the liquid (see para 37), the second liquid absorption member including fiber substrates (see paras 40-41) and a liquid-absorbent resin (Higuchi does not appear to disclose this liquid-absorbent resin limitation.  However, Toyama discloses this.  See below.); and 
applying one of water and a water-soluble adhesive solution to a surface of the second liquid absorption member from the side of the opening (Ink D, Fig. 2, can be water-based.  See para 127.).
Higuchi does not appear to disclose the following italicized portions:
the first liquid absorption member including fiber substrates and a liquid-absorbent resin
the second liquid absorption member including fiber substrates and a liquid-absorbent resin
However, Higuchi, as modified by Toyama, would disclose the italicized portions: 
the first liquid absorption member including fiber substrates and a liquid-absorbent resin (Toyama teaches water absorbent resin [22 can be made of a water-absorbent resin].)
the second liquid absorption member including fiber substrates and a liquid-absorbent resin (Toyama teaches water absorbent resin [22 can be made of a water-absorbent resin].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi with the teachings of Toyama, for the purpose of improving the absorbability of the absorption member.
Regarding claim 11, Higuchi discloses a method for producing a liquid absorber (200, fig. 2), the method comprising: 
applying one of water and a water-soluble adhesive solution (Ink D, Fig. 2, can be water-based.  See para 127.) to a first liquid absorption member (210/220, fig. 1A and para 37), the first liquid absorption member being a member that absorbs at least a portion of a liquid (inherent in fig. 2), the first liquid absorption member including fiber substrates (see paras 40-41) and a liquid-absorbent resin (Higuchi does not appear to 
storing the first liquid absorption member in a case (202, fig. 2), the first liquid absorption member including the one of water and a water-soluble adhesive solution applied thereto (see fig. 2).
Higuchi does not appear to disclose the following italicized portions: …the first liquid absorption member including fiber substrates and a liquid-absorbent resin….
However, Higuchi, as modified by Toyama, would disclose the italicized portions: …the first liquid absorption member including fiber substrates and a liquid-absorbent resin (Toyama teaches water absorbent resin [22 can be made of a water-absorbent resin].)….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higuchi with the teachings of Toyama, for the purpose of improving the absorbability of the absorption member.
Regarding claim 15, Higuchi, as modified by Toyama, further discloses a liquid ejection apparatus comprising: a liquid ejection head (inherent in Higuchi’s fig. 2 and para 50); and the liquid absorber according to claim 1 (see Higuchi’s figs. 1A and 2), the liquid absorber being an absorber that absorbs the liquid (inherent in Higuchi), the liquid being ejected from the liquid ejection head (see Higuchi’s fig. 2 and para 50).

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  


Does not teach liquid-absorbent resin.  Does not teach unbonded fiber substrates. Can use as a base for claims 1,10,11 dated 10/29/21.  Para 146: the ink can be water-based. This fact can be used for claims 10,11, dated 10/29/21. Fig. 3 and paras 42,54-69: 210 dense part, 201 cuboid, 220 low-density sparse part, 240 dense part.  See Fig. 6 and paras 70-90: 260 sparse portion, 270a-e dense parts.    

Miyasaka et al. (US 2019/0299607 A1) 
Reads on claims 10-11, dated 10/29/21.  Can use as a secondary ref that teaches liquid-absorbent resin particles for claims 1,8, dated 10/29/21.  Fig. 6 and paras 126-128,169: ink absorbing member 10, fiber 20, water-absorbable resin 30, front surface 210, rear surface 220, fiber base material 230, through holes 240. Para 119: ink is water-based.  Does not teach unbonded fiber substrates.  Suggests that absorbing member could adhere to the walls of the case (Fig. 6 and paras 126-128,169: ink absorbing member 10, fiber 20, water-absorbable resin 30, front surface 210, rear surface 220, fiber base material 230, through holes 240. Para 119: ink is water-based. Fig. 21 suggests that absorbing member 10 could adhere to the walls of the case.)

Miyasaka (WO 2019/187444 A1)
Fig. 16: 2 fiber base, 3 water absorbent resin.  Teaches water-soluble adhesive 5, Fig. 17.  Suggests bonding the absorption member to the side walls of the case.  Can use for claim 2.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 2, 2022